IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                            _______________

                                 No. 99-40992
                              Summary Calendar
                               _______________

                        UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                    VERSUS

                         PANCHO RODRIGUEZ-VILLA,

                                            Defendant-Appellant.
                        _________________________

            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. L-99-CR-118-1
                      _________________________
                            March 14, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

      The Federal Public Defender appointed to represent Panco

Rodriguez-Villa has filed a motion to withdraw and a brief as

required by Anders v. California, 386 U.S. 738 (1967).             Rodriguez-

Villa has not filed a response.           Our independent review of the

brief and the record discloses no nonfrivolous issue. Accordingly,

the motion to withdraw is granted, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.             See 5TH CIR.

R. 42.2.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.